—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination sanctioning petitioner for failure to attend a work experience program interview without good cause is supported by substantial evidence (see, Matter of Bishop v New York State Dept. of Social Servs., 246 AD2d 391, lv denied 91 NY2d 813; see also, Matter of Kelly v Wing, 237 AD2d 976). The medical reports received at the fair hearing establish that petitioner is able to participate in the work experience program with stated limitations (see, Social Services Law § 332-b [4] [e] [ii]). We have considered petitioner’s remaining contentions and conclude that they are without merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Jefferson County, Gilbert, J.) Present— Green, J. P., Pine, Wisner, Callahan and Boehm, JJ.